Blandford, Justice.
This was an attachment for contempt, granted upon the: motion of the wife, against the husband (the plaintiff in error), because of his failure to comply with a final decree in her favor for alimony. The plaintiff in error contends that the court below had no power to attach him for con-, tempt upon this ground; that this was a decree for money, : and was a final disposition of the case, and that its enforcement by attachment for contempt would be equivalent to 'imprisonment for debt, and therefore contrary to the constitution and laws of this State. .
We are of the opinion that when a court directs the payment of alimony by a husband to his wife, it is a duty he owes, not only to his wife but to the public, to comply with the order; and if he fails to perform that duty, we see no reason why the court cannot compel him to do so by an order of attachment, directing his imprisonment in *707the event of his failure to comply with the order. Of course this is a power which should be carefully and cautiously exercised, and before granting the writ the court ought to be satisfied that there is good ground for the attachment; and such appears to have been the case here. This is a case in which the old adage applies, that “when a bird can singand will not sing, he must be made to sing.” When it appeared to the court that this defendant had the money to comply with the decree, and that he failed to comply with it, we think the court had the right and the power to imprison him until he did comply with it.
Judgment affirmed.